Case: 20-50270      Document: 00515619649         Page: 1    Date Filed: 10/28/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 28, 2020
                                  No. 20-50270                          Lyle W. Cayce
                               Conference Calendar                           Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mariano Valdez, III, also known as Huesos, also known as Rage,
   also known as Mariano Valdez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 5:17-CR-391-5


   Before Jones, Clement, and Haynes, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Mariano Valdez, III, has moved
   for leave to withdraw and has filed a brief in accordance with Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50270     Document: 00515619649          Page: 2    Date Filed: 10/28/2020




                                   No. 20-50270


   Cir. 2011). Valdez has filed a response. The record is not sufficiently
   developed to allow us to make a fair evaluation of Valdez’s claims of
   ineffective assistance of counsel; we therefore decline to consider the claims
   without prejudice to collateral review. See United States v. Isgar, 739 F.3d
829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Valdez’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.    Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                         2